               Case 2:20-cv-01480-MJP Document 37 Filed 11/16/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                    UNITED STATES DISTRICT COURT
 8
                                   WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 9

10          RIVKA SPIVAK,                                   CASE NO. C20-1480 MJP

11                                   Plaintiff,             MINUTE ORDER

12                  v.

13          ALPHABET INC, et al.,

14                                   Defendants.

15

16          The following minute order is made by the direction of the court, the Honorable Marsha

17   J. Pechman, United States District Judge:

18          Counterclaimant Jason Bayern filed a notice of dismissal of his counterclaims. (Dkt. No.

19   36.) The Court therefore terminates Counter-Plaintiff Spivak’s Motion to Dismiss Bayern’s

20   counterclaims. (Dkt. No. 21.) Given Spivak’s dismissal of her claims against Bayern and

21   Bayern’s dismissal of his counterclaims against Spivak, Bayern is no longer a party to this

22   litigation in any capacity.

23   \\

24


     MINUTE ORDER - 1
             Case 2:20-cv-01480-MJP Document 37 Filed 11/16/20 Page 2 of 2




 1         The clerk is ordered to provide copies of this order to all parties and counsel.

 2         Filed November 16, 2020.

 3
                                                   William M. McCool
 4                                                 Clerk of Court

 5                                                  s/Paula McNabb
                                                    Deputy Clerk
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
